These parties agreed (§ 6, subd. [a]) to send to the named arbitrator for determination, all disputes "with respect to the application or interpretation of this contract". A dispute arose between them as to the application or meaning of so much of section 31 of the agreement as provided that "there shall be no strikes or other stoppages of work during the life of this contract." The union, in connection with a strike called by another union, had refused to handle "struck traffic". The arbitrator, after hearings, held that, in view of the tradition and customs of the industry, which he felt he could not ignore and in the light of which the language "stoppages *Page 189 
of work" had to be construed, the phrase did not prohibit employees refusing to handle "hot" or "struck" messages. That was a pure question of interpretation and application, and the very kind of question which the parties themselves had agreed should be decided by the arbitrator alone. Accordingly, his decision must stand (Matter of Wenger  Co. v. Propper Silk HosieryMills, 239 N.Y. 199, 202). Whether we consider that decision to be "right" or "wrong" is beside the point. "The courts in this State have adhered with great steadiness to the general rule that awards will not be opened for errors of law or fact on the part of the arbitrator." (Fudickar v. Guardian Mut. Life Ins. Co.,62 N.Y. 392, 400.) "The conclusiveness of awards is based upon the principle that the parties having chosen judges of their own and agreed to abide by their decision, they are bound by their agreement and compelled to perform the award." (Matter ofWilkins, 169 N.Y. 494, 496, 499; see Matter of Marchant v.Mead-Morrison Mfg. Co., 252 N.Y. 284, 300, 302; Matter ofMorris White Fashions (Susquehanna Mills), 295 N.Y. 450, 456.) "It is the duty of the court to enforce their agreement rather than to undertake itself to settle the dispute or to narrow the field of arbitral disputes." (Matter of Wenger  Co. v.Propper Silk Hosiery Mills, supra, p. 202.)
The second ground asserted for vacating the award is that it would, we are told, condone or legalize violations of sections 552 and 1423 of the Penal Law, which make it criminal for telegraph employees willfully to refuse or neglect to transmit or deliver messages, or willfully to prevent, obstruct or delay such transmission or delivery. To refuse confirmation on this ground is to hold, as matter of law, that any refusal by a telegraph company employee, for any reason whatever, to handle a message, is a crime, even though the message is forthwith handled by another employee, after the first employee's refusal. I think that goes much too far. No decision anywhere upholds it.
If the arbitrator was within his powers in holding, as to the first point, that the employees' refusal to handle the struck traffic was within the rights of their employment, then, of course, it could not possibly be that their action was criminal
as matter of law. *Page 190 
The order of the Appellate Division should be reversed and the order of Special Term affirmed, with costs in this court and in the Appellate Division.
CONWAY, DYE and BROMLEY, JJ., concur with LEWIS, J.; DESMOND, J., dissents in opinion in which LOUGHRAN, Ch. J., and FULD, J., concur.
Order affirmed.